ACCEPTED
                                                                                        03-14-00801-CV
                                                                                               4248545
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   2/23/2015 2:17:43 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-14-00801-CV
                   IN THE THIRD COURT OF APPEALS
                                                          FILED IN
                                                    3rd COURT OF APPEALS
         ____________________________________________________
                                                       AUSTIN, TEXAS
THE UNIVERSITY OF TEXAS SYSTEM AND THE UNIVERSITY OF2/23/2015
                                                     TEXAS AT 2:17:43 PM
                                                                  DALLAS
                             Appellants,              JEFFREY   D. KYLE
                                                            Clerk
                                         v.
          KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS
                                Appellee,
                                   v.
                          MARILYN CAMERON
                          Intervenor/Appellee.
          _________________________________________________

     On Appeal from the 345th Judicial District Court of Travis County, Texas
                  Trial Court Cause No. D-1-GN-11-001923
              The Honorable Stephen Yelenosky, Judge Presiding
         __________________________________________________

                     NOTICE OF APPEARANCE
            AND DESIGNATION OF ATTORNEY-IN-CHARGE

TO THE HONORABLE JUSTICES:

      Undersigned counsel hereby enters an appearance on behalf of Appellants,

The University of Texas System and The University of Texas at Dallas, and provides

notice that Melissa Mather, Assistant Attorney General, in the Financial Litigation,

Tax, and Charitable Trusts Division of the Office of the Texas Attorney General, is

now attorney-in-charge for The University of Texas System and The University of

Texas at Dallas pursuant to Tex. R. Civ. P. 8 and 21a.

      Prior appearance has been entered in the case by Joshua Godbey of this office.


                                     Page 1 of 3
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

ROBERT O’KEEFE
Division Chief
Financial Litigation, Tax, and Charitable Trusts Division

/s/ H. Melissa Mather_______________
H. Melissa Mather
State Bar No. 240102216
Assistant Attorney General
Financial Litigation, Tax, and Charitable Trusts Division
P.O. Box 12548
Austin, TX 78711-2548
(512) 475-2540 - Telephone
(512) 477-2348 – Fax
melissa.mather@texasattorneygeneral.gov
Attorney for Appellants




           Page 2 of 3
                        CERTIFICATE OF SERVICE
I hereby certify that on February 23, 2015, a true and correct copy of Notice of
Appearance and Designation of Attorney-in-Charge was served via e-service and/or
e-mail, to the following:

Kimberly L. Fuchs
Chief, Open Records Litigation
Administrative Law Division
P.O. Box 12548, Capital Station
Austin, Texas 78711-2548
kimberly.fuchs@texasattorneygeneral.gov
Attorney for Appellee Attorney General

Marilyn Cameron
18222 Outback Lakes Trail
Humble, Texas 77346
mizcameron@yahoo.com
Intervenor/Appellee


                                    /s/ H. Melissa Mather_______________
                                    H. Melissa Mather




                                   Page 3 of 3